Citation Nr: 1647079	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  14-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, additional evidence was submitted after the statement of the case was promulgated.  It has not been reviewed by the AOJ.

In the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review with respect to the evidence in regard to those issues.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).   The statute, however, still allows an appellant or his representative to obtain initial AOJ review if a written request is submitted with the evidence.  In this case, in June 2015, the Veteran's attorney noted that his office had submitted additional evidence to the RO in October 2014 and noted that RO did not consider the evidence prior to certifying the Veteran's claim to the Board and did not issue a Supplemental Statement of the Case or a new rating decision.  

The Veteran filed his substantive appeal as to the issues in August 2014.  The Veteran's attorney requested that the evidence submitted in October 2014, which he again included with the June 2015 letter and included a February 2013 medical opinion by Dr. Poston and a September 2014 medical opinion by Dr. Jindrich, be reviewed by the AOJ prior to the Board making a decision.

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis of the additional evidence added to the record.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


